
	

113 S2112 IS: Natural Gas Gathering Enhancement Act
U.S. Senate
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2112
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2014
			Mr. Barrasso (for himself, Mr. Hoeven, and Mr. Enzi) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To authorize the approval of natural gas pipelines and establish deadlines and expedite permits for
			 certain natural gas gathering lines on Federal land and Indian land.
	
	
		
			1.
			Short title
			This Act may be cited as the Natural Gas Gathering Enhancement Act.
		
			2.
			Findings
			Congress finds that—
			
				(1)
				record volumes of natural gas production in the United States as of the date of enactment of this
			 Act are providing enormous benefits to the United States, including by—
				
					(A)
					reducing the need for imports of natural gas, thereby directly reducing the trade deficit;
				
					(B)
					strengthening trade ties among the United States, Canada, and Mexico;
				
					(C)
					providing the opportunity for the United States to join the emerging global gas trade through the
			 export of liquefied natural gas;
				
					(D)
					creating and supporting millions of new jobs across the United States;
				
					(E)
					adding billions of dollars to the gross domestic product of the United States every year;
				
					(F)
					generating additional Federal, State, and local government tax revenues; and
				
					(G)
					revitalizing the manufacturing sector by providing abundant and affordable feedstock;
				
				(2)
				large quantities of natural gas are  lost due to venting and flaring, primarily in areas where
			 natural gas infrastructure has not been developed quickly enough, such as
			 States with large quantities of Federal land and Indian land;
			
				(3)
				permitting processes can hinder the development of natural gas infrastructure, such as pipeline
			 lines and gathering lines on Federal land and Indian land; and
			
				(4)
				additional authority for the Secretary of the Interior to approve natural gas pipelines  and
			 gathering lines on Federal land and Indian land would—
				
					(A)
					assist in bringing gas to market that would otherwise be vented or flared; and
				
					(B)
					significantly increase royalties collected by the Secretary of the Interior and disbursed to
			 Federal, State, and tribal governments and individual Indians.
				
			3.
			Authority to approve natural gas pipelines
			Section 1 of the Act of February 15, 1901 (31 Stat. 790, chapter 372; 16 U.S.C. 79) is amended by
			 inserting , for natural gas pipelines after distribution of electrical power.
		
			4.
			Certain natural gas gathering lines located on Federal land and Indian land
			
				(a)
				In general
				Subtitle B of title III of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 685) is
			 amended by adding at the end the following:
				
					
						319.
						Certain natural gas gathering lines located on Federal land and Indian land
						
							(a)
							Definitions
							In this section:
							
								(1)
								Gas gathering line and associated field compression unit
								
									(A)
									In general
									The term gas gathering line and associated field compression unit means—
									
										(i)
										a pipeline that is installed to transport natural gas production associated with 1 or more wells
			 drilled and completed to produce crude oil; and
									
										(ii)
										if necessary, a compressor to raise the pressure of that transported natural gas to higher
			 pressures suitable to enable the gas to flow into pipelines and other
			 facilities.
									
									(B)
									Exclusions
									The term gas gathering line and associated field compression unit does not include a pipeline or compression unit that is installed to transport natural gas from a
			 processing plant to a common carrier pipeline or facility.
								
								(2)
								Federal land
								
									(A)
									In general
									The term Federal land means land the title to which is held by the United States.
								
									(B)
									Exclusions
									The term Federal land does not include—
									
										(i)
										a unit of the National Park System;
									
										(ii)
										a
		unit of the National Wildlife Refuge System; or
									
										(iii)
										a
		component of the National Wilderness Preservation System.
									
								(3)
								Indian land
								The term Indian land means land the title to which is held by—
								
									(A)
									the United States in trust for an Indian tribe or an individual Indian; or
								
									(B)
									an Indian tribe or an individual Indian subject to a restriction by the United States against
			 alienation.
								
							(b)
							Certain natural gas gathering lines
							
								(1)
								In general
								Subject to paragraph (2), the issuance of a sundry notice or right-of-way for a gas gathering line
			 and associated field compression unit that is located on Federal land or
			 Indian land and that services any oil well shall be considered to be an
			 action that is categorically excluded (as defined in section 1508.4 of
			 title 40, Code of Federal Regulations (as in effect on the date of
			 enactment of this Act)) for purposes of the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.) if the gas gathering line and
			 associated field compression unit are—
								
									(A)
									within a field or unit for which an approved land use plan or an environmental document prepared
			 pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.) analyzed transportation of natural gas produced from 1 or more
			 oil wells in that field or unit as a reasonably foreseeable activity; and
								
									(B)
									located adjacent to an existing disturbed area	for the construction of a road	or pad.
								
								(2)
								Applicability
								
									(A)
									Federal land
									Paragraph (1) shall not apply to Federal land, or a portion of Federal land,  for which the
			 Governor of the State in which the Federal land is located submits to the
			 Secretary of the Interior or the Secretary of Agriculture, as applicable,
			 a written request that paragraph (1) not apply to that Federal land (or
			 portion of Federal land).
								
									(B)
									Indian land
									Paragraph (1) shall apply to Indian land, or a portion of Indian land, for which the Indian tribe
			 with jurisdiction over the Indian land submits to the Secretary of the
			 Interior a written request that paragraph (1) apply to that Indian land
			 (or portion of Indian land).(c)Effect on other lawNothing in this section affects or alters any requirement—(1)relating to prior consent under—(A)section 2 of the Act of February 5, 1948 (25 U.S.C. 324); or(B)section 16(e) of the Act of June 18, 1934 (25 U.S.C. 476(e)) (commonly known as the Indian Reorganization Act); or(2)under any other Federal law (including regulations) relating to tribal consent for rights-of-way
			 across Indian land..
			
				(b)
				Assessments
				Title XVIII of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 1122) is amended by
			 adding at the end the following:
				
					
						1841.
						Natural gas gathering system assessments
						
							(a)
							Definition of gas gathering line and associated field compression unit
							In this section, the term gas gathering line and associated field compression unit has the meaning given the term in section 319.
						
							(b)
							Study
							Not later than 1 year after the date of enactment of the Natural Gas Gathering Enhancement Act, the Secretary of the Interior, in consultation with other appropriate  Federal agencies, States,
			 and Indian tribes, shall conduct  a study to identify—
							
								(1)
								any actions that may be taken, under Federal law (including regulations), to expedite permitting
			 for  gas gathering lines  and associated field compression units that are
			 located on Federal land or Indian land, for the purpose of transporting
			 natural gas associated with crude oil production on any land to a
			 processing plant  or a common carrier pipeline for delivery to markets;
			 and
							
								(2)
								any proposed changes to Federal law (including regulations) to expedite permitting for gas
			 gathering lines and associated field compression units that are located on
			 Federal land or Indian land, for the purpose of transporting natural gas
			 associated with crude oil production on any land  to a processing plant 
			 or a common carrier pipeline  for delivery to markets.
							
							(c)
							Report
							Not later than 180 days after the date of enactment of the Natural Gas Gathering Enhancement Act, and every 180 days thereafter,  the Secretary of the Interior, in consultation with other
			 appropriate Federal agencies, States, and Indian tribes, shall submit to
			 Congress a report that describes—
							
								(1)
								the progress made in expediting permits for gas gathering lines and associated field compression
			 units that are located on Federal land or Indian land, for the purpose of
			 transporting natural gas associated with crude oil production on any land 
			 to a processing plant or a common carrier pipeline for delivery to
			 markets; and
							
								(2)
								any issues impeding that progress.
							.
			
				(c)
				Technical amendments
				
					(1)
					Section 1(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594) is amended by
			 adding at the end of subtitle B of title III the following:
					
						
							Sec. 319.  Natural gas gathering lines located on Federal land and Indian land.
						
						.
				
					(2)
					Section 1(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594) is amended by
			 adding at the end of title XXVIII the following:
					
						
							Sec. 1841.  Natural gas gathering system assessments.
						
						.5.Deadlines for permitting natural gas gathering lines under the Mineral Leasing ActSection 28 of the Mineral Leasing Act (30 U.S.C. 185) is amended by adding at the end the
			 following:(z)Natural gas gathering linesThe Secretary of the Interior or other appropriate agency head shall issue a sundry notice or
			 right-of-way for a gas gathering line
			 and associated field compression unit (as defined in section 319(a) of the
			 Energy Policy Act of 2005) that is located on Federal lands—(1)for a gas gathering line and associated field compression unit described in section 319(b) of the
			 Energy Policy Act of 2005, not later than 30 days after the date on which
			 the applicable agency head receives the request for issuance; and(2)for all other gas gathering lines and associated field compression units, not later than 60 days
			 after the date on which the applicable agency head receives the request
			 for issuance..6.Deadlines for permitting natural gas gathering lines under the Federal Land Policy and Management
			 Act of 1976Section 504 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1764) is amended by
			 adding at the end the following:(k)Natural gas gathering linesThe Secretary concerned shall issue a sundry notice or right-of-way for a gas gathering line
			 and associated field compression unit (as defined in section 319(a) of the
			 Energy Policy Act of 2005) that is located on public lands—(1)for a gas gathering line and associated field compression unit described in section 319(b) of the
			 Energy Policy Act of 2005, not later than 30 days after the date on which
			 the applicable agency head receives the request for issuance; and(2)for all other gas gathering lines and associated field compression units, not later than 60 days
			 after the date on which the applicable agency head receives the request
			 for issuance..
		
